Citation Nr: 0639377	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-31 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to November 
1971.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision of the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA), and was remanded in September 2004.


FINDING OF FACT

Competent clinical evidence fails to demonstrate a diagnosis 
of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.304(f), 
4.125(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection - PTSD

Service connection for PTSD requires (a) specific diagnosis 
of PTSD consistent with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. (DSM-IV); (b) clinical evidence of an 
etiological link between the diagnosis and an in-service 
stressor; and (c) credible supporting evidence that the 
stressor occurred.  38 C.F.R. § 3.304(f) (2006).  

If it is demonstrated, for instance, by official military 
evidence of personal engagement in combat against the enemy 
(such as the award of a combat-specific citation or award) 
and the claimed stressor is related thereto, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, and hardships of such service, 
then the veteran's lay testimony alone may establish the 
occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Otherwise, the law requires verification of a 
claimed stressor.  

As an initial matter, the Board acknowledges that the 
veteran's active duty included service in the Republic of 
Vietnam.  Importantly, his DD Form 214 lists among his awards 
the CIB (Combat Infantryman Badge).  A CIB is typically 
recognized as conclusive evidence that a veteran had combat 
service, and, where a veteran is shown to have received a 
CIB, stressor corroboration is not required.  In multiple 
statements submitted in the course of this appeal, the 
veteran wrote that he has been diagnosed with PTSD by a 
private clinician, and the diagnosis, plus presumed combat 
action based on the award of a CIB, warrants a grant of 
service connection.  

In this case, the "CIB" listed in DD Form 214 is the only 
typed entry in the entire form in a typeface that differs 
from other information typed on the form.  It appears that 
the "CIB" entry was added to Form 214 at another time, 
after the remaining information in the form was completed.  
While the Board is noting its observation as to the "CIB" 
entry, it is not concluding herein that the veteran has or 
has not actually been awarded the CIB, although it does note 
that official records otherwise are not conclusive as to 
whether the veteran did have combat action.  For instance, 
his primary military occupational specialty (MOS) involved 
light weapons infantry, which itself does not definitely rule 
in, or rule out, combat.  His service medical records do not 
document, for instance, combat-related gunshot injury, that 
could be conclusive evidence of combat action.  And, service 
personnel records include evidence of Uniform Code of 
Military Justice disciplinary proceedings taken against the 
veteran for substandard performance (such as sleeping while 
on guard duty in Vietnam), which could indicate that the 
veteran might have been in or near a combat zone or 
environment potentially the target of hostile attack, but, as 
with his MOS, those records do not conclusively establish 
personal engagement in combat.  That said, the discussion in 
this paragraph should not be construed as a specific finding 
of fact made as to whether a combat action award has been 
given, or whether combat action is being conceded; the Board 
is merely stating that the current record, as a whole, tends 
not to confirm the CIB notation in DD Form 214.  

While the criteria for service connection includes evidence 
of combat, or in the alternative, corroboration of a claimed 
combat stressor, the lack of a factual finding as to combat 
action or whether the CIB was in fact awarded, does not 
preclude a decision on the merits of the instant claim.  That 
is so because this case turns on a determination of whether 
the veteran actually has PTSD, as opposed to some other 
psychiatric disorder(s).  The weight of the evidence 
indicates the latter, and as such, a basic criterion for 
service connection for PTSD is not met.  Therefore, the Board 
must conclude that the preponderance of the evidence is 
against service connection, and there is no reasonable doubt 
to be resolved.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006). 

VA clinical records include evidence of treatment for 
psychiatric problems beginning around 1983.  They reflect 
multiple diagnoses, to include schizoaffective disorder, 
major depressive episode, depressive disorder, schizophrenia, 
chronic nervous condition, and anxiety disorder.  The vast 
majority of those clinical records, to the extent they 
concern psychiatric problems, reflect the foregoing non-PTSD 
diagnoses.  Private clinical records (other than those of Dr. 
Lugo-Gutierrez, discussed separately below) also reflect 
diagnoses like schizoid personality disorder.  It is not 
until recently, within the last few to several years, a PTSD 
diagnosis is listed in the VA clinical records, along with 
non-PTSD psychiatric disorders, as active problems, and 
participation in Vietnam veteran group therapy sessions, are 
demonstrated.  The veteran has been receiving Social Security 
Administration (SSA) disability compensation benefits since 
1983, apparently based largely on psychiatric impairment, and 
the SSA records package includes many VA clinical records 
dated in the early 1980s reflecting non-PTSD diagnoses.

Also in the claims file are the records of Dr. F. Lugo-
Gutierrez (private), who apparently saw the veteran several 
times since the first visit on October 22, 2002.  Of 
particular relevance here is an October 2002 "mental exam" 
report, which memorializes the veteran's report of Vietnam-
related manifestations like flashbacks about the war.  The 
doctor diagnosed the veteran with "[c]linical disorders, 
other conditions that could be focus of clinical attention: 
PTSD combat related, chronic major depression" (Axis I).  
Axis II diagnoses were personality disorders and mental 
retardation.  Another examination report, dated in January 
2003 and based on a December 2002 evaluation, again, 
memorializes the veteran's report of Vietnam combat stress 
and residuals thereof, like "flashbacks with horror, fear, 
helplessness and depress[ed] feelings," and nervousness, 
anger, and depression for 32 years.  The diagnoses concerning 
psychiatric impairment were combat-related PTSD; major 
depression with psychotic features, since 1983; and "long 
history of" schizophrenia, undifferentiated type.          
     
The veteran also underwent VA C&P examinations in August 2003 
and March 2006, in connection with his PTSD claim, by two 
different examiners.  The report of the former, based on an 
examination of the veteran and review of his claims file, 
including Dr. Lugo-Gutierrez's January 2003 report, provides 
that the veteran does not meet diagnostic criteria for PTSD.  
The veteran was diagnosed with schizophrenia, chronic, 
undifferentiated type, with some mild cognitive defects, 
consistent with DSM-IV.  

The March 2006 examination report, too, was based on a review 
of the veteran's claims file, and apparently, as well, on a 
comprehensive evaluation, in light of the extensive 
discussion of relevant history, findings, and rationale for 
concluding why a PTSD diagnosis is ruled out.  The Board 
finds this examination report significantly more probative 
than Dr. Lugo-Gutierrez's report, and, viewed in the context 
of voluminous clinical records, VA and private, which 
overwhelmingly indicate non-PTSD diagnoses, and the August 
2003 C&P examination results, concludes that the record does 
not adequately support a PTSD diagnosis.

More specifically on the 2006 VA examination report, based on 
the veteran's reported history of combat, the examiner 
concludes that the veteran meets the first criterion for a 
PTSD diagnosis.  The examiner's conclusion to that end is not 
conclusive evidence of combat activity.  See Board's 
discussion above concerning "CIB" noted in DD 214; Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992) ("Just because a 
physician or other health professional accepted appellant's 
description of his . . . experiences as credible and 
diagnosed the appellant as suffering from PTSD does not mean 
the [Board is] required to grant service connection for 
PTSD.")

Nonetheless, the examiner still concludes that a PTSD 
diagnosis is not warranted.  In light of the history of 
treatment for non-PTSD diagnoses, and in particular, 
extensive treatment for schizophrenia, the examiner 
considered DSM-IV criteria for schizophrenia and PTSD and 
concluded that one diagnosis, of schizoaffective disorder, 
depressive type, is that which most accurately reflects the 
veteran's psychiatric condition.  

The rationale given by the C&P examiner is thorough, clearly 
explained, and is consistent with the clinical evidence of 
record, and the Board finds it credible and reliable.  Dr. 
Lugo-Gutierrez, on the contrary, does not explain the bases 
for his diagnosis of PTSD; rather he reiterates history, 
including that of Vietnam experiences as given by the 
veteran, and then diagnoses the veteran not only with PTSD, 
but as well, personality disorders and major depression.  The 
fact that the doctor rendered multiple psychiatric diagnoses, 
PTSD and non-PTSD, and noted history of schizophrenia without 
addressing the validity of that diagnosis, at least based on 
his professional opinion, under the circumstances of this 
case, tends to weaken the probative value of is report.  In 
light of the 2006 C&P examiner's careful consideration of 
criteria for both PTSD and schizophrenia, and extensive 
discussion on why a PTSD diagnosis is being ruled out in 
favor of a diagnosis of schizoaffective disorder, the 
analytical gaps in Dr. Lugo-Gutierrez's report is, under the 
facts of this case, highly detrimental to the veteran's case.  

Furthermore, the history upon which Dr. Lugo-Gutierrez based 
his PTSD diagnosis is not entirely consistent with the 
evidence of record.  His report memorializes a report of 
Vietnam-related symptoms like flashbacks for some 32 years.  
However, the Board notes, as had the C&P examiner did, that 
the psychiatric clinical records are all but devoid of the 
veteran's own reports of Vietnam-specific manifestations 
until recently, around and after the date of the RO's 
decision on PTSD specifically.  The clinical records before 
2002 document the veteran's repeated complaints about 
hallucinations, depression, and desire to commit suicide, and 
yet, they almost never refer to Vietnam (but see 1983 private 
clinical records, translated from Spanish to English, wherein 
the veteran reported that thunder noise makes him nervous 
because they remind him of bombs in Vietnam).  On this point, 
the C&P examiner said that the fact that a person remembers 
Vietnam experiences is a common manifestation of depression, 
as in the veteran's case, and that such thoughts "feed" 
depression, and depression, in turn, continues to bring about 
stressful memories.  The examiner concluded that the Vietnam 
experiences reported by the veteran "are not the primary 
etiology" of the diagnosed schizoaffective disorder, and 
Board finds the rationale for that conclusion persuasive.  

Further on the same point, it is instructive that Dr. Lugo-
Gutierrez himself said that the veteran first visited him on 
October 22, 2002, weeks after the RO sent the veteran the 
rating decision denying service connection for PTSD.  In 
fact, in October 2002, the RO evaluated the claim as a PTSD 
claim on its own, after it had deferred a decision, in June 
2002, on the May 2001 claim characterized as one for 
"nervous" disorder, and not as PTSD.  These additional 
considerations help buttress the probative value of the 
rationale given by the C&P examiner and tend to undermine the 
credibility of the veteran's current contention that he has 
had continuous PTSD symptoms for decades, even though the 
clinical records do not adequately support it.     

Moreover, because the weight of probative evidence indicates 
that a PTSD diagnosis consistent with DSM-IV is not warranted 
- despite assuming, as the 2006 C&P examiner had, that the 
stressor criterion is met - the lack of definite finding of 
fact as to the veteran's "CIB" or personal engagement in 
combat does not affect the ultimate outcome of this case and 
does not materially prejudice the veteran.     

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim, and the benefit-of-
reasonable doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006). 

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has.  38 C.F.R. § 3.159(b)(1).  Notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In July 2002, before issuing the rating decision from which 
this appeal arises, VA sent the veteran a letter advising him 
that, if he identifies the sources of evidence concerning his 
PTSD claim, then VA would assist him in securing the missing 
evidence.  That letter arguably was incomplete, as its focus 
was on the information the veteran must supply concerning 
alleged stressor, but not as to the need of evidence of a 
diagnosis of PTSD consistent with DSM-IV and clinical 
evidence of a link between combat action or corroborated 
stressor and the diagnosis.  Nor did the letter ask the 
veteran to "supply everything he has concerning PTSD," or 
something else to that effect, to literally comply with the 
"fourth element" notice requirement.  

Nonetheless, the Board fails to find prejudice occurred due 
to such notice defects.  As explained in the discussion in 
Section I above, a key element of this claim is whether a 
DSM-IV PTSD diagnosis is shown.  A December 2002 rating 
decision explicitly stated that the evidence must show a PTSD 
diagnosis meeting DSM-IV criteria.  During the appeal period, 
in September 2004, VA sent the veteran a letter, which 
included notice of the "fourth element," and explained 
basic service connection criteria.  Also, the Statement of 
the Case (SOC) and Supplemental SOC (SSOC) explained that the 
focus of the denial was on what, in the RO's view, was lack 
of reliable or definite clinical evidence of a PTSD 
diagnosis, given significant clinical evidence to the 
contrary (that is, that the veteran had been diagnosed, 
multiple times, with non-PTSD psychiatric disorders, like 
schizophrenia, over a lengthy period of time).  The May 2006 
SSOC, sent to the veteran in June 2006, in particular, 
addressed both Dr. Lugo-Gutierrez's and the C&P examiner's 
findings, and explained why the RO accorded the latter more 
weight.  That SSOC, and as well, the SOC, cited 38 C.F.R. 
§ 3.159, from which the "fourth element" notice requirement 
is derived.  The cover letter accompanying the May 2006 SSOC 
included notice of what criteria govern the assignment of 
disability ratings and effective dates for degree of 
disability and service connection, consistent with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Based on the above, during the appeal, the veteran was made 
aware of the key basis for an unfavorable decision on his 
claim - lack of reliable clinical evidence of a PTSD 
diagnosis.  Nonetheless, the veteran responded with argument 
in August 2006, but did not further buttress his claim with 
additional evidence, e.g., a medical or psychiatric 
professional's explanation as to why a PTSD diagnosis cannot 
be ruled out, to counter the probative weight assigned to the 
negative 2006 C&P opinion.  In that argument, he discussed, 
as he had before in prior written statements, Dr. Lugo-
Gutierrez's opinion, but did not name another clinician whose 
records might further support his claim, or indicate that 
additional evidence exists, but that he needs more time to 
submit it or VA assistance to secure it.  Under the 
circumstances, the Board fails to find basis to conclude 
prejudice occurred due to a notice defect.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question not addressed by the AOJ, the Board must consider 
whether prejudice occurred); 38 C.F.R. § 20.1102 (2006) 
(harmless error).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical and personnel 
records, VA and private clinical records, including 
examination findings, SSA records, and the veteran's written 
statements.  

The Board concludes that its prior remand directives have 
been completed.  Where the veteran has identified a source of 
pertinent evidence, such as Clinica de Salud Mental Hospital, 
VA has complied with the duty to assist.  The crux of this 
appeal is whether the veteran now does, or does not, have 
PTSD specifically, consistent with DSM-IV, and material 
evidence on that issue is clinical evidence of diagnosis and 
rationale therefor.  The veteran consistently has reported 
that Dr. Lugo-Gutierrez's records are material to his claim, 
and those records have been obtained.  To the extent that 
there might exist additional records, like more current VA 
outpatient treatment records or even much older non-VA 
records (e.g., the C&P examination reports refer to treatment 
at "Jacobi Hospital" in 1979 for suicide attempt) not in 
the claims file, the record is not incomplete or inadequate 
to now decide the case.  Such records might indicate ongoing 
outpatient care for psychiatric impairment, whether 
characterized as schizophrenia or PTSD, but they would not, 
in all likelihood, address the specific rationale for ruling 
out a particular diagnosis.  Older records would not 
sufficiently address the key issue, as PTSD itself was not 
even recognized as a diagnosis until later than 1979, and the 
veteran himself has not reported other non-VA sources of 
pertinent clinical evidence.  As for Jacobi Hospital, even 
assuming the records therefrom do now exist -- not likely 
given their age, unless the veteran himself has them (he has 
not stated that) -- the fact that the veteran has had in-
patient and outpatient care for psychiatric impairment, 
including suicide attempts, are amply documented in the 
records that are already in the claims file.  More records to 
that effect would be exactly that - more records - but they 
would not, under the circumstances of this case, materially 
affect the outcome of this case and would delay adjudication 
without resulting in benefit to the veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Despite appropriate, 
multiple notices during appeal, the veteran has not 
identified sources of pertinent, existing evidence that is 
missing from the record and which he desires VA to review 
before adjudication.  Based on all of the foregoing, the 
Board concludes that VA's duty to assist was met, and it is 
not precluded from adjudicating this decision based on the 
evidence of record.


ORDER

Service connection for PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


